PER CURIAM.
We reverse the dismissal, under Fla.R. Crim.P. 3.190(c)(4), of the information charging the defendant Raul Emilio Rodriguez with attempted sale of marijuana because, on this record, the material undisputed facts of the case fail to establish that the said defendant did not have knowledge or control of the marijuana seized by police from the trunk of the vehicle which was leased by the defendant in this case. Contrary to the trial court’s conclusion, the material undisputed facts give rise to a reasonable jury inference that the defendant, at the request of the co-conspirator Raimundo Lopez, brought the marijuana involved in the subject attempted sale to the scene of the purported sale in the defendant’s rental vehicle and turned over the keys of the said vehicle to the co-conspirator Lopez so as to facilitate the attempted sale. This being so, a dismissal under Fla.R.Crim.P. 3.190(c)(4) was inappropriate, State v. Pentecost, 397 So.2d 711, 712 (Fla. 5th DCA 1981); State v. Bailey, 508 So.2d 1268, 1269 (Fla. 4th DCA), rev. denied, 518 So.2d 1273 (Fla. 1987); State v. Fuller, 463 So.2d 1252, 1254 (Fla. 5th DCA 1985); State v. Hunwick, 446 So.2d 214, 215 (Fla. 4th DCA 1984), and is hereby
Reversed.